            Case 1:13-cv-01041-LJL-DCF Document 525 Filed 07/06/21 Page 1 of 1
                                                           5 Penn Plaza, 24th Floor   Jeffrey A. Mitchell
                                                           New York, NY 10001         212.413.2601
                                                           www.bgrfirm.com            jmitchell@bgrfirm.com




                                                 July 6, 2021



BY CM-ECF

Hon. Lewis J. Liman
United States District Judge
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007

            Re:    Tiffany and Company, et ano v. Costco Wholesale Corporation
                   Case No. 13 Civ. 1041 (LJL)(DCF)

Dear Judge Liman:

        This firm no longer represents the Plaintiffs in the above matter, which are now represented
by attorneys from Proskauer Rose LLP.

        We respectfully request, therefore, that the appearances of Brett D. Katz, Judith R. Cohen
and I are withdrawn from this action, the withdrawals noted on the docket, and our names removed
from the ECF distribution list.

            Thank you for your attention to this matter.

                                                           Respectfully submitted,


                                                           s/Jeffrey A. Mitchell
                                                           Jeffrey A. Mitchell

jam:eis
cc:     All Counsel of Record (by CM-ECF)




1811224.1



                                BROWNE GEORGE ROSS O’BRIEN ANNAGUEY & ELLIS LLP
                                       LOS ANGELES • NEW YORK • SAN FRANCISCO
